Citation Nr: 0923275	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  03-12 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for coronary artery disease (CAD).  

2.  Entitlement to an initial compensable evaluation or 
bilateral hearing loss.  

3.  Entitlement to service connection for type II diabetes 
mellitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to 
January 1968 and from August 1972 to September 1990.  

These matters come to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of the VA RO in Nashville, 
Tennessee, which granted service connection for CAD and 
assigned a 30 percent evaluation, effective from February 28, 
2001, and for bilateral hearing loss, evaluated as 
noncompensable (0 percent), effective from February 28, 2001; 
and denied service connection for type II diabetes mellitus.  
During the course of his appeal, the Veteran was afforded a 
Central Office hearing before a Veterans Law Judge in 
December 2003.  At the hearing, the Veteran submitted 
additional evidence with a waiver of initial RO 
consideration.  See 38 C.F.R. § 20.1304 (2008).  These 
matters were most recently before the Board in June 2004 and 
November 2008, when the case was remanded to the VA RO in 
Nashville, Tennessee (via the Appeals Management Center 
(AMC), in Washington, D.C.).  The purpose of the June 2004 
remand was to obtain private and VA treatment records, and 
Social Security Administration (SSA) records, and to schedule 
the Veteran for various VA examinations.  The purpose of the 
November 2008 remand was to schedule the Veteran for a Travel 
Board hearing, which the Veteran was afforded, before the 
undersigned Veterans Law Judge, in March 2009.  Upon 
completion of the requested development, a supplemental 
statement of the case (SSOC), dated in March 2008 and issued 
in May 2008, continued and confirmed the previous 
evaluations.  




FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.  

2.  CAD has been manifested by workload capacity of at worst 
6 to 7 METs, with no episodes of congestive heart failure, 
and with no left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent during the relevant time frame.  

3.  Bilateral hearing loss is no worse than Level IV hearing 
in the right ear and Level I hearing in the left ear during 
the relevant time frame.  

4.  Type II diabetes mellitus was not present in service or 
shown for many years thereafter; and type II diabetes 
mellitus is not otherwise shown to be related to service.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating in excess of 
30 percent for CAD have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.31, 4.100, 4.104, 
Diagnostic Code (DC) 7005 (2008).  

2.  The schedular criteria for an initial compensable rating 
for bilateral hearing loss have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, DC 6100 (2008).  

3.  Type II diabetes mellitus was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (2000)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008). 
 Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2008). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, in letters dated in March 2001, June 2001, May 
2003, June 2004, October 2006, and October 2007, the RO 
provided notice to the Veteran regarding what information and 
evidence is needed to substantiate the claims on appeal, as 
well as what information and evidence must be submitted by 
the Veteran and the types of evidence that will be obtained 
by VA.  Specifically, the October 2006 notice letter advised 
the Veteran of how disability evaluations and effective dates 
are assigned, and the type evidence which impacts those 
determinations.  As noted above, the claims were 
readjudicated via an SSOC dated in March 2008 and issued in 
May 2008.  

As the notice came after the initial adjudication of the 
claim, the timing of the notices did not comply with the 
requirement that the notice must precede the adjudication.  
The timing deficiency was remedied by the fact that the 
Veteran's claim was readjudicated by the RO in March 2008, 
after proper VCAA notice was provided and after the Veteran 
had an opportunity to respond.  Mayfield v. Nicholson, 444 
F.3d 1328 (2006).  The Board concludes that the duty to 
notify has been met.
  
The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post-service private and 
VA treatment records, VA examinations, and SSA records.  Also 
of record and considered in connection with the appeal is the 
Veteran's hearing testimony, along with various written 
statements submitted by the Veteran, a family member, and his 
representative.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran. 
 Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  


II.  Legal Criteria

A.  Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is or 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where the question for 
consideration is the propriety of the initial rating 
assigned, evaluation of the medical evidence since the 
effective date of the grant of service connection to consider 
of the appropriateness of "staged rating" (i.e., assignment 
of different ratings for distinct periods of time, based on 
the facts found), are both required.  See Fenderson, 12 Vet. 
App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505, 
509-510 (2007).  The analysis in this decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2008).  


B.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

To establish a service connection for an injury, a veteran is 
required to show (1) medical evidence of a current 
disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical 
evidence of a nexus between the claimed in-service injury and 
the present disability.  Dalton v. Nicholson, 21 Vet. App. 
23, 36 (2007).  In cases where the veteran cannot establish 
some of these elements, a veteran can instead establish 
continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  To establish 
continuity of symptomatology, the a veteran is required to 
show "(1) that a condition was 'noted' during service, (2) 
evidence of postservice continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  Lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  

The record also demonstrates that the Veteran served in Korea 
during his active duty service.  The United States Department 
of Defense (DOD) has confirmed that Agent Orange was used 
from April 1968 through July 1969 along the Demilitarized 
Zone (DMZ) in Korea.  DOD defoliated the fields between the 
front line defensive positions and the south barrier fence.  
Therefore, VA has determined that if a veteran who served in 
Korea during this time period belonged to one of the units 
identified by DOD, then herbicide exposure will be assumed on 
a factual basis.  MR21-1MR, Part IV, Subpart ii, Chapter 2, § 
C, 10; see Combee v. Brown, 34 F.3d 1039, 1040 (1995); Stefl 
v. Nicholson, 21 Vet. App. 120 (2007).  In such cases, the 
disease presumptions outlined above will apply.  See MR21- 
1MR, Part IV, Subpart ii, Chapter 2, § C, 10; see also 
Veterans Benefits Administration (VBA) "Fact Sheet" 
distributed in September 2003.  

Particular diseases are deemed associated with herbicide 
exposure, under VA law, to include diabetes mellitus, and 
shall be service-connected if a veteran was exposed to a 
herbicide agent during active military, naval, or air 
service, if the requirements of 38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. § 3.307(a)(6)(iii) are met, and they become 
manifest to a degree of 10 percent or more, even though there 
is no record of such disease during service.  38 C.F.R. 
§§ 3.307(a)(6)(ii), 3.309(e).  

Even if a veteran is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).    


III.  Specific Legal Criteria

A.  CAD

In addition to the following rating criteria, VA revised that 
portion of the Rating Schedule for evaluation of specified 
cardiovascular disorders, to consist of those rated under 
Diagnostic Codes 7000 to 7007, 7011, and 7015 to 7020, 
effective from October 6, 2006.  See 71 Fed. Reg. 52,459-60 
(Sept. 7, 2006); codified at 38 C.F.R. § 4.100.  The revision 
primarily concerns the way a VA cardiovascular examination is 
conducted.  In this regard, the criteria to consider 
includes: (a) whether or not cardiac hypertrophy or 
dilatation (documented by electrocardiogram, echocardiogram, 
or X-ray) is present and whether or not there is a need for 
continuous medication must be ascertained in all cases; (b) 
even if the requirement for a 10 percent (based on the need 
for continuous medication) or 30 percent (based on the 
presence of cardiac hypertrophy or dilatation) evaluation is 
met, METs testing is required in all cases except: (1) when 
there is a medical contra-indication; (2) when the left 
ventricular ejection fraction has been measured and is 50 
percent or less; (3) when chronic congestive heart failure is 
present or there has been more than one episode of congestive 
heart failure within the past year; and (c) if left 
ventricular ejection fraction (LVEF) testing is not of 
record, evaluation based on the alternative criteria unless 
the examiner states that the LVEF test is needed in a 
particular case because the available medical information 
does not sufficiently reflect the severity of the veteran's 
cardio-vascular disability.  38 C.F.R. § 4.100 (2008).  

Under the criteria enumerated in 38 C.F.R. § 4.104, the 
applicable diagnostic code for rating Diseases of the Heart 
is as follows:

Note (1): Evaluate cor pulmonale, which is a form of 
secondary heart disease, as part of the pulmonary condition 
that causes it.  

Note (2): One MET (metabolic equivalent) is the energy cost 
of standing quietly at rest and represents and oxygen uptake 
of 3.5 milliliters per kilogram of body weight per minute.  
When the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination of METs by exercise testing 
cannot be done for medical reasons, an estimation by a 
medical examiner of the level of activity (expressed in METs 
and supported by specific examples, such as slow stair 
climbing or shoveling snow) that results in dyspnea, fatigue, 
angina, dizziness, or syncope may be used.  

Arteriosclerotic heart disease (Coronary artery disease)

With documented coronary artery disease resulting in:

100%	Chronic congestive heart failure, or; work-load of 
3 METs or less results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 
30 percent;  

60%	More than one episode of acute congestive heart 
failure in the past year, or; workload of greater 
than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent;  

30%	Workload of greater than 5 METs but not greater 
than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray;    

Note:  If nonservice-connected arteriosclerotic heart disease 
is superimposed on service-connected valvular or other non-
arteriosclerotic heart disease, request a medical opinion as 
to which condition is causing the current signs and symptoms.  

See 38 C.F.R. § 4.104, DC 7005 (2008).  


B.  Hearing Loss

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing.  See 
Lendenman v. Principi, 3 Vet. App. 345 (1992).  

The rating schedule establishes 11 auditory hearing acuity 
levels based on average puretone thresholds and speech 
discrimination.  See 38 C.F.R. § 4.85.  

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometric test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85 (a).  

Table VI, Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination, is used 
to determine a Roman numeral designation (I through XI) for 
hearing impairment based on a combination of the percent of 
speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone threshold average 
intersect.  38 C.F.R. § 4.85 (b).  

Table VIa, Numeric Designation of Hearing Impairment Based 
Only on Puretone Threshold Average, is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based only on the puretone threshold average.  
Table VIa will be used when the examiner certifies that use 
of the speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of § 
4.86.  38 C.F.R. § 4.85 (c).  

Puretone threshold average, as used in Tables VI and VIa, is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  This average is used in all 
cases (including those in § 4.86) to determine the Roman 
numeral designation for hearing impairment from Table VI or 
VIa.  38 C.F.R. § 4.85 (d).  

Table VII, Percentage Evaluations for Hearing Impairment, is 
used to determine the percentage evaluation by combining the 
Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing.  The percentage evaluation is located at the point 
where the row and column intersect.  38 C.F.R. § 4.85 (e).  

Provisions for evaluating exceptional patterns of hearing 
impairment are as follows:

(a) When the pure tone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman Numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  

(b) When the pure tone thresholds are 30 decibels or less at 
1,000 hertz, and 70 decibels or more at 2,000 hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the higher Roman numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86 
(2008).  


IV.  Standard of Review

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  


V.  Analysis

A.  Initial evaluation for CAD

The Veteran asserts that he is entitled to a higher rating 
for his service-connected CAD, evaluated as 30 percent 
disabling under DC 7005, due to the inadequacy of the initial 
evaluation.  38 C.F.R. § 4.85.  This contention is supported 
by oral testimony provided by the Veteran and his 
representative during his December 2003 and March 2009 Board 
hearings, which corroborates his reported symptomatology.  

The Board has reviewed the evidence of record, and for 
reasons that will now be expressed, finds that the Veteran's 
CAD is manifested by no more than a workload greater than 5 
METs but not greater than 7 METs resulting in dyspnea, 
fatigue, angina, dizziness, or syncope, which has not 
resulted in more than one episode of acute congestive heart 
failure a year, or in any left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent for the relevant 
time frame.  

Notably, various service treatment records reveal a history 
of treatment for dyspnea, shortness of breath, accelerated 
heart rate, and chest pain, and diagnosis of possible 
supraventricular tachycardia and ischemia.  

VA and private treatment records, dated from April 1992 to 
February 2008, indicate that the Veteran has generally 
complained of palpitations, shortness of breath, racing 
heart, fatigue, and chest tightness with exertion, and has 
been diagnosed with ischemic cardiomyopathy and 
arteriosclerotic cardiovascular disease.  Moreover, he was 
treated for an inferior myocardial infarction in April1992, 
recurrent episodes of ischemic chest discomfort, ischemic 
heart disease, unstable angina pectoris, three-vessel 
coronary artery disease, and left ventricle dysfunction, for 
which he has undergone thrombolytic therapy, multiple cardiac 
catheterizations, percutaneous transluminal coronary 
angioplasty, and a coronary artery bypass graft in July 1998, 
and has been prescribed various medications and participated 
in a clinical trial.  

Specifically, private treatment records, dated from June 1992 
to November 1993, indicated maximum workload METs from 7 to 
10.  Significantly, July 1998 private cardiac catheterization 
lab reports provided in conjunction with the Veteran's 
coronary artery revascularization surgery, showed mild left 
ventricular systolic dysfunction, with ejection fractions 
between 40 and 45 percent.  An August 1998 private treatment 
record shows a satisfactory exercise test, without inducible 
ischemia or arrhythmia.  Private and VA treatment records, 
dated from October 1998 to April 2006, indicate 
echocardiographic summary reports that show findings of 
normal left ventricle systolic function with an ejection 
fraction between 50 and 55 percent.  The record is negative 
for any episodes of acute congestive heart failure, and for 
left ventricular dysfunction with an ejection fraction of 30 
to 50 percent occurring after he underwent his coronary 
artery bypass graft surgery in 1998.  

Further, in conjunction with the current appeal, the Veteran 
underwent a VA heart examination in January 2002.  Here, the 
Veteran was given an exercise stress test which showed that 
he was able to exercise for a total of 6 minutes and 10 
seconds, achieving 7 METs.  The examiner noted, overall, that 
the Veteran developed some leg pain and shortness of breath 
during his examination that precluded him from continuing the 
exercise, and there was some evidence of right branch block.  
However, there was no evidence of any ST segment changes, no 
significant arrhythmias, and no evidence of acute ischemia.  
The Veteran was diagnosed with a history of coronary artery 
disease, status post angioplasty coronary artery bypass 
grafting times four vessels in July 1998.  

Most recently, the Veteran underwent a VA arteries, veins and 
miscellaneous examination in November 2006, during which he 
complained of chest pain with moderate exertion that occurred 
once monthly on average, and denied shortness of breath, 
dyspnea on exertion, or fatigue.  On physical examination, 
the examiner noted a normal S1, S2, no S2 or S4, normal 
pulmonary exam, and distal pulses intact bilaterally, and 
found no murmur rubs, clicks, point of maximal impulse non-
displaced, no clubbing, cyanosis, and edema, and no jugular 
venous distention.  Significantly, a cardiolite study 
conducted in April 2006 was normal, and showed an LVEF of 75 
percent, and estimated METs of 10 to 12.  The Veteran was 
diagnosed with arteriosclerotic cardiovascular disease.  

Based on the foregoing, the Board concludes that an initial 
evaluation in excess of 30 percent for the Veteran's CAD, 
under the applicable diagnostic criteria, is not warranted.  
In this case, the medical evidence does not support findings 
of a workload of greater than 3 METs but not greater than 5 
METs resulting in dyspnea, fatigue, angina, dizziness, or 
syncope, more than one episode of acute congestive heart 
failure in the past year, or left ventricular dysfunction 
with an ejection fraction of 30 to 50 percent.  See 38 C.F.R. 
§ 4.104, DC 7005 (2008).  In fact, other than subjective 
reports of heavy breathing, palpitations, dizziness and 
fatigue when walking, medical findings consistently reveal 
METs between 7 and 12, LEVF between 50 and 75 percent, no 
murmurs, gallops, rubs or irregular heartbeat, and normal S1 
and S2 since his 1992 and 1998 surgeries.  

The Veteran's overall CAD symptomatology does not meet the 
criteria for at least the next higher, 60 percent, rating.  
As the criteria for the next higher, 60 percent rating has 
not been met, it follows that the criteria for an even higher 
rating (100 percent) likewise have not been met.  

For all the foregoing reasons, the claim on appeal must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against assignment of any higher rating, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

The above determination is based upon consideration of the 
applicable schedular criteria.  The Veteran has submitted no 
evidence showing that his current CAD has markedly interfered 
with his employment status beyond that interference 
contemplated by the assigned evaluation.  The Board is aware 
that the Veteran is no longer employed, receives SSA benefits 
for his heart disorder in conjunction with a combination of 
other physical impairments, and has contended that his heart 
disability prevents him from maintaining substantially 
gainful employment (see November 2001 SSA decision and 
December 2003 Board hearing transcript).  However, the Board 
notes that a November 2006 VA examination reflects that he 
retired in September 1990 due to his age and/or duration of 
work.  There is also no indication that this disability has 
necessitated any periods of hospitalization during the 
relevant time frame of this appeal.  As such, the Board is 
not required to remand this matter to the RO for referral 
actions outlined in 38 C.F.R. § 3.321(b)(1), which concern 
the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Finally, the Board has considered whether "staged" ratings 
are appropriate.  See Fenderson, 12 Vet. App. at 126; Hart v. 
Mansfield, Vet. App. No. 05-2424 (November 19, 2007).  The 
record, however, does not support assigning different 
percentage disability ratings during the period in question.  


B.  Initial evaluation for hearing loss

The Veteran asserts that he is entitled to a higher rating 
for his service-connected bilateral hearing loss, which was 
evaluated as noncompensable (0 percent disabling) under DC 
6100, due to the inadequacy of the initial evaluation.  38 
C.F.R. § 4.85.  As noted above, this contention is supported 
by oral testimony provided by the Veteran and his 
representative during his December 2003 and March 2009 Board 
hearings, which corroborates his reported symptomatology.  

The Board has reviewed the evidence of record, and for 
reasons that will now be expressed, the Board finds that the 
Veteran's overall level of impairment is not consistent with 
the criteria for a compensable rating.  

Various service treatment records reflect treatment for 
bilateral external otitis and ear infections, and show 
diagnosis of high and low frequency hearing loss.  

On VA audiological evaluation in January 2002, puretone 
thresholds in decibels for the four frequencies used for VA 
evaluation were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
55
65
60
56
LEFT
25
65
70
75
59

Speech discrimination was measured at 92 percent for the 
right and at 88 percent for the left ear.  The examiner 
diagnosed the Veteran with mild to moderately severe hearing 
loss in the right ear, and moderately severe to severe, high 
frequency hearing loss in the left ear.  Further, the 
examiner noted that word recognition scores were good in both 
ears, acoustic immittance testing revealed normal 
tympanograms consistent with normal middle ear function, and 
ipsilateral and contralateral acoustic reflex thresholds were 
present.  The Board has considered the applicability of 
38 C.F.R. § 4.86(a) and (b), and notes that neither 
provisions are relevant to rating either ear based on these 
test results.  Further, applying these values to the rating 
criteria results in numerical designations of Level I in the 
right ear, and of Level III in the left ear.  See 38 C.F.R. 
§ 4.85, Table VI.  Application of the levels of hearing 
impairment in each ear to Table VII at 38 C.F.R. § 4.85 
produces a noncompensable rating.  

Most recently, on VA audiological evaluation in November 
2006, puretone thresholds in decibels for the four 
frequencies used for VA evaluation were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
55
60
65
60
60
LEFT
30
65
60
65
55

Speech discrimination was measured at 100 percent for the 
right and at 92 percent for the left ear.  The examiner 
diagnosed the Veteran with normal to moderately severe 
sensorineural hearing loss in the right ear, and mild to 
moderately severe sensorineural hearing loss in the left ear.  
Further, the examiner noted that acoustic reflexes were 
intact bilaterally, speech recognition thresholds were in 
good agreement with the puretone averages, middle ear 
immittance measurements indicated normal middle ear pressure 
and admittance, and treatment of the Veteran's hearing 
disorder would not cause a change in the hearing threshold 
levels.  The Board has considered the special provisions of 
38 C.F.R. § 4.86(a) and (b), and notes that test results for 
the right ear show puretone thresholds at all relevant 
frequencies (1000, 2000, 3000, and 4000 Hertz) of 55 dB or 
more; hence, under 38 C.F.R. § 4.86(a), the Roman numeral 
designations from Table VI and Table VIa will be considered 
when rating the right ear.  However, 38 C.F.R. § 4.86(b) is 
not relevant to rating either ear since the evidence does not 
show a simultaneous puretone threshold of 30 dB or less at 
1000 Hertz and a puretone threshold of 70 dB or more at 2000 
Hertz.  Applying these values to the rating criteria results 
in numerical designations of Level II or IV in the right ear, 
and of Level I in the left ear.  See 38 C.F.R. § 4.85, Table 
VI and Table VIa.  Application of the levels of hearing 
impairment in each ear to Table VII at 38 C.F.R. § 4.85, 
again, produces a noncompensable rating.  

Hence, after considering all of the medical evidence of 
record and applying the methods for evaluating hearing loss 
to the audiometric results, the Veteran's service-connected 
bilateral hearing loss warrants no more than a noncompensable 
(0 percent) rating under 38 C.F.R. § 4.85.  

The Board in no way discounts the difficulties that the 
Veteran experiences as a result of his bilateral hearing 
loss; however, it must be emphasized that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of 
the audiological evaluations of record.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  In other words, the 
Board is bound by law to apply VA's rating schedule based on 
the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  

The Board finds that a preponderance of the evidence is 
against the Veteran's claim, and the claim for a compensable 
initial disability rating for service-connected bilateral 
hearing loss must be denied.  Because the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The above determination is based upon consideration of the 
applicable schedular criteria.  The Veteran has submitted no 
evidence showing that his current bilateral hearing loss has 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluation.  As 
noted above, the Board is aware that the Veteran is 
unemployed, and receives SSA benefits for his hearing loss in 
conjunction with a combination of other physical impairments.  
However, the Veteran has not contended, and the record does 
not show, that his hearing loss is related to his unemployed 
status.  Moreover, as previously indicated, a November 2006 
VA examiner noted that the Veteran retired in September 1990 
due to his age and/or duration of work.  There is also no 
indication that this disability has necessitated any periods 
of hospitalization during the pendency of this appeal.  As 
such, the Board is not required to remand this matter to the 
RO for referral actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a compensable rating.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).  


C.  Service connection for type II diabetes mellitus

The Veteran asserts that he developed type II diabetes 
mellitus as a result of              exposure to Agent Orange 
while serving as a ground surveillance radar operator in 
Korea from 1972 to 1973.  Notably, in a statement received in 
March 2009, the Veteran denied service in the Republic of 
Vietnam, and contended that he was exposed to Agent Orange in 
Korea while surveilling and guarding the southern boundary of 
the DMZ.  

A DD Form 214, Certificate of Release or Discharge from 
Active Duty, shows that the Veteran served as an artillery 
recon specialist and ground surveillance radar operator with 
the 2nd Infantry Division, and served in Korea from August 
1972 to October 1975.  Findings of the U.S. Army Joint 
Services Records Research Center (USAJSRRC), provided in a 
July 2008 letter to the Veteran, included a list of infantry 
divisions that had confirmed exposure to Agent Orange outside 
of Vietnam, and revealed that the presumptive period for 
exposure was from April 1968 to July 1969.  See MR21-1MR, 
Part IV, Subpart ii, Chapter 2, § C, 10. 

Although the Veteran has a diagnosis of type II diabetes 
mellitus, the Board finds that presumptive service 
connection, as defined by 38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309, is not for application as the 
Veteran has not shown to be exposed to a herbicide agent 
during active duty.  

Furthermore, the Board finds that there is no other basis on 
which to grant service connection for type II diabetes 
mellitus.  Service treatment records, dated from December 
1965 to June 1990, are negative for complaints of, treatment 
for, or diagnoses of diabetes.  In fact, August 1977 clinical 
records and a September 1988 emergency care and treatment 
record, indicate a negative history for diabetes.  The Board 
notes that during the December 2003 Board hearing, the 
Veteran's representative argued that an April 1992 medical 
record, provided approximately 18 months following discharge 
from service, showed an elevated blood sugar count, and 
claimed that the report is evidence of early manifestations 
of diabetes mellitus.  Significantly, also during the 
hearing, the Veteran testified that he had been treated for 
his diabetes since 1995.  However, complaint of, diagnosis 
of, or treatment for type II diabetes mellitus was not 
indicated in the record until approximately 4 years after he 
was discharged from service.  This is strong evidence against 
a finding of any continuity of symptomatology and against his 
claim for service connection.  See Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).  

The Board acknowledges that VA and private treatment records, 
dated from June 1995 to February 2008, indicate that the 
Veteran has current diagnosis of type II diabetes mellitus.  
Although a June 1995 private treatment record indicates a 
possible diagnosis of diabetes mellitus, an April 2001 VA 
diabetes assessment and history report and a January 2002 VA 
examination, reflect diagnoses of non-insulin dependent 
diabetes mellitus since 1994.  

Significantly, there is no competent and persuasive evidence 
of a nexus between the Veteran's current condition and 
service.  In conjunction with this appeal, in December 2006, 
the Veteran underwent a VA examination to evaluate the nature 
and etiology of his diabetes mellitus.  Here, the Veteran was 
diagnosed with type II diabetes mellitus, with an onset in 
approximately 1994.  The examiner noted that in April 1992, 
there was one record of a blood glucose level of 155; 
however, the non-fasting specimen was hemolyzed, and there 
was evidence that there was an IV running at the time the 
specimen was taken as the Veteran was being admitted for 
acute myocardial infarction.  The examiner noted that 
subsequent serum glucose measurements were all less than 110 
mg/dl until September 1992.  Significantly, an April 1998 
treatment record revealed a fasting blood sugar of 224.  The 
examiner concluded that the Veteran was apparently diagnosed 
with diabetes mellitus between April 1992 and May 1995, which 
was consistent with the Veteran's own history.  The examiner 
opined that diabetes was not manifested during active duty 
service or within one year of discharge.  The Board notes 
that when the determinative issue involves medical causation 
or a medical diagnosis, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993), 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In essence, there is no evidence in support of the Veteran's 
claim other than his own statements.  Lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Although the Veteran is 
competent to report that he was exposed to Agent Orange 
during his service in Korea's DMZ, the evidence fails to 
support his recollections.  As noted above, service treatment 
records are negative for diagnosis of and/or treatment for 
type II diabetes mellitus.  Furthermore, type II diabetes 
mellitus was not shown in the record until many years post-
service, and the December 2006 VA examiner concluded that the 
Veteran's disorder was not manifested during active duty 
service or within one year of discharge. 

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for entitlement to service connection for type II diabetes 
mellitus, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.  In making this 
determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.  




ORDER

An initial rating in excess of 30 percent for CAD is denied.  

An initial compensable rating for bilateral hearing loss is 
denied.  

Service connection for type II diabetes mellitus is denied.  



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


